DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,456,993, hereinafter 993. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	With respect to claims 1, 10, and 16, 993 taught method comprising: receiving, by a computing system and from a first content-presentation device, a request for supplemental content for use in connection with performing a content-modification operation (column 28, lines 58-62); identifying, by the computing system, a download conflict between the first content-presentation device and a second content-presentation device having a shared internet connection with the first content-presentation device (column 28, lines 62-67), wherein identifying the download conflict comprises: determining a channel on which content is being transmitted as a broadcast stream transmission to the second content-presentation device; and identifying an upcoming content-modification opportunity on the channel that is before the content-modification operation (column 29, lines 1-5); and providing, by the computing system to the first content-presentation device, a response to the request, wherein based on the identifying, the request includes a download delay instruction, and wherein reception of the response by the first content-presentation device causes the first content-presentation device to wait until a condition associated with the download delay instruction is satisfied before downloading a supplemental content item specified in the response (column 29, lines 5-14).
	Accordingly, claims 2-9, 11-15, and 17-20 are rejected, at least, based on their respective dependencies on claims 1, 10, and 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 recites the limitation "the content replacement operation".  There is insufficient antecedent basis for this limitation in the claim.  It is believed that the applicant intended to state the content-modification operation and will be treated as such for examination purposes.  However, appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Harrang et al. (Pre-Grant Publication No. US 2020/0014486 A1), hereinafter Harrang, in view of Dankberg et al. (Patent No. US 8,432,808 B1), hereinafter Dankberg, and in further view of Haberman et al (Pre-Grant Publication No. US 2020/0014486 A1), hereinafter Haberman.

2.	With respect to claims 1, 10, and 16, Harrang taught a method comprising: identifying, by the computing system, a download conflict between the first content-presentation device and a second content-presentation device having a same internet protocol address as the first content-presentation device (0223, lines 14-22); and providing, by the computing system to the first content-presentation device, a response to a content request, wherein based on the identifying, the request includes a download delay instruction (0223, where the system handles the conflict in accordance with 0071, lines 1-6, where the selected job can be the transmission flow that the system chooses, which cause the delay account in accordance with 0104, lines 8-14), and wherein reception of the response by the first content-presentation device causes the first content-presentation device to wait until a condition associated with the download delay instruction is satisfied before downloading a supplemental content item specified in the response (0104, lines 8-14).
	However, Harrang did not explicitly state that the system taught receiving, by a computing system and from a first content-presentation device, a request for supplemental content for use in connection with performing a content-modification operation.  On the other hand, Dankberg did teach receiving, by a computing system and from a first content-presentation device, a request for supplemental content for use in connection with performing a content-modification operation (column 16, lines 17-25, where, at least, the software updates & the advertisement are for a content modification operation under broadest reasonable interpretation).  Both of the systems of Harrang and Dankberg were directed towards systems for managing delaying/stopping transmission in overburdened networks and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Harrang, to utilize delaying content related to content modification, as taught by Dankberg, as doing so provided a more robust system for content delivery.
	However, Harrang did not explicitly state determining a channel on which content is being transmitted as a broadcast stream transmission to the second content-presentation device; and identifying an upcoming content-modification opportunity on the channel that is before the content-modification operation.  On the other hand, Haberman did teach determining a channel on which content is being transmitted as a broadcast stream transmission to the second content-presentation device; and identifying an upcoming content-modification opportunity on the channel that is before the content-modification operation (column 11, lines 3-18, where the addressable break is the content modification opportunity).  Both of the systems of Harrang and Haberman are directed towards transmitting advertisements to clients and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Harrang, to recognizing scheduled content-modifications opportunity in broadcast streams, as taught by Haberman in order to more effectively provide advertisements to clients.

3.	As for claims 2, 11, and 17, they are rejected on the same basis as claims 1, 10, and 16 (respectively).  In addition, Harrang taught wherein identifying the download conflict comprises determining that the second content-presentation device is scheduled to currently be downloading supplemental content (0223, lines 14-22, where this is a particular situation in which the performance selection metrics of 0071 and 0104 are utilized). 

3.	As for claims 3, 12, and 18, they are rejected on the same basis as claims 2, 11, and 17 (respectively).  In addition, Harrang taught determining an estimated download completion time for the second content-presentation device; and determining that the estimated download completion time is beyond a current time (0062, where the estimation of the expectation of completion of the file is determined and the falling behind the estimated rate shows the beyond a current time).

3.	As for claims 4, 13, and 19, they are rejected on the same basis as claims 3, 12, and 18 (respectively).  In addition, Harrang taught determining a download delay time based on the estimated download completion time (0062, where the estimation is adjusted to meet the new time), wherein the download delay instruction comprises an instruction to wait until the download delay time expires before downloading the supplemental content item (Dankberg: abstract, lines 1-6).

xx.	As for claim 5, it is rejected on the same basis as claim 3.  In addition, Harrang taught wherein: determining the estimated download completion time comprises determining the estimated download completion time using a download log (0158, where the history is a log), and the download log specifies the estimated download completion time (0062, where under broadest reasonable interpretation, the estimate is logged in memory for later usage and would also be based on the history provided in 0158).

3.	As for claims 6, 14, and 20, they are rejected on the same basis as claims 1, 10, and 16 (respectively).  In addition, Dankberg taught wherein the download delay instruction comprises an instruction to wait until receiving a notification that the second content-presentation device is no longer downloading supplemental content before downloading the supplemental content item (column 19, lines 49-57, where FIFO means that the next device must wait until its turn and the notifications were previously shown by Harrang: 0104, lines 4-14).

3.	As for claims 8 and 15, they are rejected on the same basis as claims 1 and 10 (respectively).  In addition, Haberman taught wherein identifying the upcoming content-modification opportunity on the channel that is before the content-modification operation comprises accessing a broadcast schedule (column 11, lines 3-18, where the addressable break is the content modification opportunity).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harrang, in view of Dankberg, in view of Haberman, and in further view of Lopes et al. (Pre-Grant Publication No. US 2017/0311249 A1), hereinafter Lopes.

xx.	As for claim 7, it is rejected on the same basis as claim 6.  In addition, Dankberg taught providing to the second content-presentation device a download coordination instruction, wherein reception of the download coordination instruction by the second content-presentation device causes the first content-presentation device that the second content-presentation device to know that the second content-presentation device is no longer downloading supplemental content when the second content-presentation device is no longer downloading supplemental content (column 19, lines 49-57, where FIFO means that the next device must wait until its turn and the notifications were previously shown by Harrang: 0104, lines 4-14).
	However, the combination of Harrang and Dankberg did not explicitly state that the second device transmits a notification to the first device, indicating that it can begin.  On the other hand, Lopes did teach the second device transmits a notification to the first device, indicating that it can begin (0200, where the notification is transmitted and is based on the IP address conflict in accordance with 0178).  Both of the systems of Harrang and Lopes are directed towards managing IP address conflicts and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the teachings of Harrang, to utilize a first device notifying a second device to begin its operation (with respect to the client side), as taught by Lopes, in order to more efficiently manage the conflicted addresses data. 

Allowable Subject Matter
Claim 9 is allowed over the prior-art.  More specifically provides the specificity of the content-replacement limitation that allowed for the allowance of the parent case (17/356,485).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	(a)  Bafekr (Pre-Grant Publication No. US 2017/0188115 A1).
	(b)  Emerson III (Patent No. US 9,270,718 B2).
	(c)  Kikinis (Patent No. US 8,522,266 B1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730. The examiner can normally be reached Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452